IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00066-CR

                             IN RE ROBERT FIELDS



                                Original Proceeding

                           From the 18th District Court
                             Johnson County, Texas
                              Trial Court No. F50040


                           CONCURRING OPINION

      Robert Fields, a prison inmate, has filed this mandamus proceeding in an effort to

obtain copies of two documents, the search warrant with the return and the blood alcohol

report that resulted from testing the blood that was drawn pursuant to the search

warrant. Fields has been convicted of driving while intoxicated. He contends that after

his conviction, he requested copies of these documents and offered to pay for the copies

that, although they were identified in the Certificate of Discovery, were not actually

provided prior to his conviction. In sum, this mandamus proceeding appears to involve

about a dollar’s worth of copies and postage. Yet, here we are.

      In his petition, Fields states that he has requested the documents from the district

clerk. The district clerk eventually responded and told Fields he could “contact the
District Attorney’s office to request the copies.” Fields then made his request to the

district attorney. According to Fields, the district attorney did not respond to Fields’s

requests. Fields also wrote letters addressed to the Honorable John Neill, who had been

the trial court judge in the proceeding in which Fields was convicted, requesting that the

trial court provide the requested documents. As for a logical source for copies of the

documents, Fields does not state whether he requested copies from his previous counsel,

if any, and if he did, what response he received from the attorney, if any.

        This Court has mandamus jurisdiction to compel a trial court to take action when

the action is not discretionary and the person seeking the action has no other adequate

remedy at law. See Dickens v. Second Court of Appeals, 727 S.W.2d 542, 548 (Tex. Crim.

App. 1987). We do not have mandamus jurisdiction to compel the district clerk or the

district attorney to take any action except in rare circumstances which are not present

here. See TEXAS GOV'T CODE § 22.221(a), (b); see also In re Simmonds, 271 S.W.3d 874, 879

(Tex. App.—Waco 2008, orig. proceeding). In this case, the trial court judge to whom the

request was twice made by letters is no longer on the trial bench of that court and was no

longer the trial court judge even when the first request was made. The correspondence

to Judge Neill may have been filed by the district clerk in the file of the case. There is no

indication in what is before us in this proceeding that the current trial court judge is aware

of the request.

        Fields has included a document that is entitled “Notification of Omitted Evidence,

Request for Discovery and Disclosure, T.C.C.P. Art. 39.14(A)(H)(K), TRE 107.” The title

of the document does not indicate that it is a motion, although it does request a hearing.

In re Fields                                                                            Page 2
However, there is no indication in this proceeding that a request for a ruling on this

document has been brought to the trial court’s attention or that the trial court has been

made aware of the request, or that the current trial court judge has had an adequate time

to rule on the request, if any. See In re Chavez, 62 S.W.3d 225, 228-229 (Tex. App.—

Amarillo 2001, orig. proceeding).

        The former trial court judge is now a justice on this court and was required to

recuse himself from participating in this proceeding. Thus, this Court has had to assign

another justice to sit as a member of the panel to decide this proceeding. At a minimum,

the cost will likely be about 500 times what the copies and postage would have been. And

yet, based on this petition and record, we cannot compel anyone to provide Fields with

the copies of the two documents he has been trying to get for over a year. There has to

be a better way than this for an inmate to get copies related to his prosecution and

incarceration.

        Nevertheless, Fields has not shown that providing copies is a ministerial duty of

the trial court, former or current, or that the trial court has failed to take any required

action, or that if some action was required, that there is not an adequate remedy by

appeal. Thus, because Fields has not shown himself entitled to relief by mandamus, the

petition for writ of mandamus is properly denied, and I concur in the Court’s judgment.

        But that ruling does not stop my plea. Would someone, anyone, please provide

Fields a copy of the two documents?



                                         TOM GRAY
                                         Chief Justice
In re Fields                                                                         Page 3
Concurring Opinion delivered and filed April 7, 2021
(Justice Davis joins this concurring opinion)
Publish




In re Fields                                           Page 4